         Case 1:16-cr-00246-JSR Document 143 Filed 05/14/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - -x

UNITED STATES OF AMERICA                  :
                                                UNSEALING ORDER
             -v.-                         :
                                                S1 16 Cr. 246 (JSR)
GILBERTO CABRERA,                         :
ROBERT HESPETH,
KIAN GOHARI,                              :
    a/k/a “Danny,”
SHERI BOWEN, and                          :
FNU LNU,
    a/k/a “Shorts,”                       :

                     Defendants.          :

- - - - - - - - - - - - - - - - - -x


             Upon application of the United States of America, by

and through Assistant United States Attorney Jordan Estes, it is

hereby ORDERED that the following document be unsealed:

Indictment S1 16 Cr. 246, which was filed under seal on March

29, 2016.


SO ORDERED.

Dated:       New York, New York
             May __,
                 14 2020




                                          _______________________________
                                          HONORABLE JED S. RAKOFF
                                          UNITED STATES DISTRICT JUDGE
                                          SOUTHERN DISTRICT OF NEW YORK
